Case 1:20-cv-21092-CMA Document 51 Entered on FLSD Docket 03/01/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                             IN ADMIRALTY

                         CASE NO.: 1:20-cv-21092-ALTONAGA/Goodman


   IN RE:

   VERIFIED        COMPLAINT         OF     GOD’S
   BLESSING LTD., legal owner, and ROGER
   WEST, beneficial owner, of a 2003 built 29.33-
   meter Pershing motor yacht named “Exodus”,
   Cayman Islands Shipping Registry Official
   Number 745268, her engines, tackle, furniture,
   furnishings, tender, personal watercraft and
   appurtenances, for Exoneration from or Limitation
   of Liability,

              Petitioners.
   ________________________________________/

                                PETITIONERS’ STATUS REPORT

         Pursuant to the Court’s Order (DE 48), Petitioners, God’s Blessing Ltd. and Roger

  West, file this Status Report and state:

         1.      Claimant, Kathy Salas, filed a Complaint in the Circuit Court of the 11th Judicial

  Circuit in and for Miami-Dade County, Florida on November 24, 2020. A copy of Salas’

  Complaint is attached hereto as Exhibit “A”.

         2.      The Complaint contains allegations that ask the State court to determine God’s

  Blessing Ltd.’s and Roger West’s right to limitation of liability. See the yellow highlighted

  allegations in paragraphs 20, 22, 23, 50, 67, 79, 90, 100, 110, and the Ad Damnum (“Wherefore”)

  clauses under Counts I, II, III and IV of the Complaint.

         3.      Petitioners, God’s Blessing Ltd. and Roger West, filed their respective Answers

  and Affirmative Defenses in the State action on December 30, 2020. The Petitioners both alleged
Case 1:20-cv-21092-CMA Document 51 Entered on FLSD Docket 03/01/2021 Page 2 of 3




  that Salas cannot ask the State court to determine limitation of liability issues because Salas

  stipulated that this and other related issues are reserved unto the District Court.

         4.      Petitioners believe this Court should be aware that Claimant, Salas, has violated

  her Stipulations and this Court’s Order dated August 31, 2020 (ECF 48). See Exhibit “A”

  attached hereto.

         5.      Petitioners also wish the Court to know that Claimant, Salas, filed the prior

  Status Reports without consulting with Petitioners’ counsel to obtain his input on the contents

  of the Status Reports.

         Dated: March 1, 2021.

                                                Respectfully Submitted,

                                                By: /s/ Farris J. Martin, III
                                                     Farris J. Martin, III, Esq.
                                                     Florida Bar No.: 879916
                                                     fmartin@strouplaw.com
                                                     James W. Stroup, Esq.
                                                     Florida Bar No.: 842117
                                                     jstroup@strouplaw.com
                                                     STROUP & MARTIN, P.A.
                                                     119 Southeast 12th Street
                                                     Fort Lauderdale, Florida 33316
                                                     Telephone: (954) 462-8808
                                                     Attorneys for Petitioners

                                   CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that a true and correct copy of the foregoing has been

  electronically filed with this Court’s CM/ECF docketing system this 1st day of March, 2021, and

  that it is being served via CM/ECF on the counsel of record shown on the Service List attached..

                                                By:     /s/ Farris J. Martin, III
                                                        Farris J. Martin, III, Esq.
                                                        Florida Bar No.: 879916




                                                    2
Case 1:20-cv-21092-CMA Document 51 Entered on FLSD Docket 03/01/2021 Page 3 of 3




                                      SERVICE LIST

   Tonya J. Meister, Esq.
   Meister Law, LLC
   Courthouse Tower, Suite 750
   44 West Flagler Street
   Miami, Florida 33130
   Telephone: (305) 590-5570
   Facsimile: (305) 675-3787
   E-mail: tonya@meisterlawfirm.com
   Attorneys for Defendant/Claimant




                                           3
